Opinion by
Ervin, J.,
The facts and law involved in this appeal are the same as those which were involved in Golden Bar, Inc. Liquor License Case (No. 1), 193 Pa. Superior Ct. 400, 165 A. 2d 285. Our decision in that .case is controlling.
There was the additional question in this appeal of whether the licensee permitted lewd, immoral and/or improper entertainment on the licensed premises. Two officers described the dance of one of the entertainers and then ventured the opinion that it was a lewd and immoral performance. We have read the description *406and agree with the officers’ conclusion. This constituted an additional reason to justify the suspension.
Order affirmed.